IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MITCHELL ALAN TITUS,                     : No. 133 MM 2016
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
PERRY COUNTY COURT OF COMMON             :
PLEAS,                                   :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

      AND NOW, this 22nd day of November, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.